

116 SRES 621 ATS: Designating June 15, 2020, as “World Elder Abuse Awareness Day”.
U.S. Senate
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 621IN THE SENATE OF THE UNITED STATESJune 15, 2020Mr. Grassley (for himself, Mr. Blumenthal, Ms. Collins, Mr. Wyden, Mr. Tillis, Mr. Casey, and Ms. Ernst) submitted the following resolution; which was referred to the Committee on the JudiciaryJune 23, 2020Committee discharged; considered and agreed toRESOLUTIONDesignating June 15, 2020, as World Elder Abuse Awareness Day.Whereas, in 2006, the International Network for the Prevention of Elder Abuse proclaimed June 15th of each year as World Elder Abuse Awareness Day;Whereas approximately 55,000,000 residents of the United States, or about 1 in every 6 individuals, have attained the age of 65 on the 15th anniversary of World Elder Abuse Awareness Day in 2020;Whereas elder abuse can come in many different forms, often manifesting as physical, sexual, or psychological abuse, financial exploitation, neglect, and social media abuse; Whereas elder abuse, neglect, and exploitation have no boundaries and cross all racial, social, class, gender, and geographic lines, according to the Elder Justice Coalition; Whereas more than 1 in 10 individuals in the United States over the age of 60 have been subjected to abuse each year, with many such victims enduring abuse in multiple forms, according to the American Journal of Public Health;Whereas most reported cases of abuse, neglect, and exploitation of older adults take place within private homes, and approximately 90 percent of the perpetrators in elder financial exploitation cases are family members or other trusted individuals, according to the National Adult Protective Services Association;Whereas research suggests that elderly individuals in the United States who experience cognitive impairment, physical disabilities, and isolation are more likely to become the victims of abuse than those without disabilities; Whereas other risk factors for elder abuse can include low social support, poor physical health, and experience of previous traumatic events, according to the National Center on Elder Abuse; Whereas close to half of elderly individuals who suffer from dementia will experience abuse during their lifetime, according to the Department of Justice; Whereas only a small fraction of elder abuse cases are reported to the authorities; Whereas there is a need to increase funding for adult protective services programs with the capacity to aid victims, investigate reports of abuse, and actively prevent future victimization, particularly during the ongoing COVID–19 pandemic, as the social isolation of elderly individuals due to stay-at-home orders only increases the risk of abuse and neglect;Whereas the ongoing COVID–19 pandemic has fueled demand for programs such as State long-term care ombudsman programs, which help prevent elder abuse and neglect in nursing homes and other long-term care facilities, where infection prevention and control deficiencies pose persistent challenges;Whereas 2020 marks the 10th anniversary of the passage of the Elder Justice Act (subtitle H of title VI of Public Law 111–148) and the 3rd anniversary of the passage of the Elder Abuse Prevention and Prosecution Act (Public Law 115–70); Whereas public awareness of elder abuse has the potential to increase the identification and reporting of this crime by the public, professionals, and victims, and can act as a catalyst to promote issue-based education and long-term prevention; andWhereas private individuals and public agencies in the United States must work together at the Federal, State, and local levels to combat abuse, neglect, exploitation, crime, and violence against vulnerable adults, including vulnerable older adults, particularly in light of limited resources for vital protective services: Now, therefore, be itThat the Senate—(1)designates June 15, 2020, as World Elder Abuse Awareness Day; (2)recognizes judges, lawyers, adult protective services professionals, law enforcement officers, State long-term care ombudsmen, social workers, health care providers, advocates for victims, and other professionals and agencies for their efforts to advance awareness of elder abuse; (3)encourages members of the public and professionals who work with older adults to act as catalysts to promote awareness and long-term prevention of elder abuse— (A)by reaching out to local adult protective services agencies, State long-term care ombudsman programs, and the National Center on Elder Abuse; and (B)by learning to recognize, detect, report, and respond to elder abuse; and(4)encourages those Federal agencies with responsibility for preventing elder abuse to fully exercise such responsibilities to protect older adults, whether living in the community or in long-term care facilities.